Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not sufficiently descriptive.  “The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters,” MPEP §606. Specifically, statements concerning the general type or nature of the entire system or its components that are common to many other similar elements or systems that are known in the art are not sufficiently descriptive to provide “informative value in indexing, classifying, searching, etc.,” MPEP §606.01.  Examiner recommends directing the title to what Applicant believes is the point of novelty, including key structural features, since it is by the novelty that "indexing, classifying, searching, etc.” is generally accomplished.  Nevertheless, it should be noted that, pursuant to MPEP §606.01, “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
A new title is required that is more clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As written claims 3 and 4 currently depend from themselves, (3 from 3, 4 from 4). It is unclear the intended antecedent relation with earlier claims.  However, looking at the claims, it is thought that claim 3 is intended to depend from claim 1 and claim 4 is intended to depend from claim 3. For examination purposes, the latter is how dependency will be examined. 
Claim(s) 3 and 4 do not have depending claims to inherit(s) the same deficiencies by virtue of dependency. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 14 of U.S. Patent No. 10725337.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are not sufficiently different to meet the standard of either distinct or independent (see MPEP§806.04(b)), and would not be properly separable if originating in the same application.
Claims 1, 5, 13, 14, 16, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10591777. Note that in layered products, 
Application 16901153
US 10725337
US 10591777
1
1
1
2
1
OK
3
1
OK
4
1
OK
5
14
1
6
1
OK
7
1
OK
8
1
OK
9
1
OK
10
2
OK
11
8
OK
12
2 – note that if the blocking is not partial, the other elements are moot in the device
OK
13
1
1 – black matrix
14
1
1
15
OK
OK

1
1


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-14, 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tago (US 20050264735).
	Note that in layered products, without language requiring “direct contact” or relational positioning of “up”/”down” or the like, layers meet the claim language for “on” or “over” depending on perspective of the layer set and may include intervening layers; moreover, as the layers are over or on each other from multiple directions they may be interpreted as such unless the claim is more specific (e.g., between). Similarly, first and second are merely relative labels depending on what is already claimed.


a first substrate (Fig. 1 [see below]: 14 – active matrix substrate); 
a wavelength conversion layer disposed over a surface of the first substrate (para. 70-71 – color [note color is another word for light wavelength] color filter array (COA) may be between substrates 14 and 13); 
a first polarizing layer (PL1 – first polarizer plate) disposed over the other surface of the first substrate (i.e., opposite side of substrate 14 from the COA), wherein the first polarizing layer is a circular polarizer (para. 88 – PL1 is a circular polarizer).

    PNG
    media_image1.png
    366
    428
    media_image1.png
    Greyscale


Regarding claim 2, the reference further discloses The display device of claim 1, further comprising a second polarizing layer disposed over the surface of the first substrate (PL2 – second polarizer plate is above substrate 14).

Regarding claim 4, the reference further discloses 4. The display device of claim 4 [interpreted as claim 3], wherein the wavelength conversion layer (COA between 14 and 13 substrates, see para. 70-71) is disposed between the first substrate (14 substrate) and the second polarizing layer (PL2; see Fig. 1 that it is between).
Regarding claim 6, the reference further discloses 6. The display device of claim 2, wherein the first polarizing layer and the second polarizing layer have different polarization directions (per para88 – PL1 and PL2 have different circular polarizations: one clockwise, the other counterclockwise).
Regarding claim 7, the reference further discloses 7. The display device of claim 1, further comprising a transflective layer disposed over the surface of the first substrate (para. 63 – birefringence; birefringence is transflective, and applicable to the C layers of Fig. 1 as part of the liquid crystal layer 7).
Regarding claim 8, the reference further discloses 8. The display device of claim 7, wherein the transflective layer (para. 63 – birefringence; birefringence is transflective, and applicable to the C layers of Fig. 1 as part of the liquid crystal layer 7) is disposed between the first substrate (13 substrate) and the wavelength conversion layer (see para. 70-71; COA includes pixel electrode 10).

Regarding claim 11, the reference further discloses 11. The display device of claim 9, wherein the light blocking filter (slits 11) is disposed between the transflective layer (para. 63 – birefringence; birefringence is transflective, and applicable to the C layers of Fig. 1 as part of the liquid crystal layer 7) and the first substrate (substrate 14).
Regarding claim 12, the reference further discloses 12. The display device of claim 9, wherein the light blocking filter (11 – slits) is configured to block light only in a predetermined wavelength range (i.e., this is considered true because the LC molecules 8 are small and some longer wavelengths through a circular polarizer from either direction would not be able to pass through based on the structure).
Regarding claim 13, the reference further discloses 13. The display device of claim 1, further comprising a capping layer over the surface of the first substrate (R4 – phase plate).
Regarding claim 14, the reference further discloses 14. The display device of claim 9, wherein the wavelength conversion layer (para. 63 – birefringence; birefringence is transflective, and applicable to the C layers of Fig. 1 as part of the liquid crystal layer 7) is disposed between the first substrate (14 – substrate) and the capping layer (R4 – phase plate).
Regarding independent claim 16, Tago discloses A method of manufacturing a display device (title – liquid crystal display device), the mothod comprising (i.e., open language for the claim, MPEP 2111.03): 

forming a first polarizing layer (PL1 – first polarizer plate) on the other surface of the first substrate (i.e., opposite side of substrate 14 from the COA), wherein the first polarizing layer is a circular polarizer (para. 88 – PL1 is a circular polarizer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tago.
Regarding independent claim 15, Tago discloses A display device (title – liquid crystal display device) comprising (i.e., open language for the claim, MPEP 2111.03): 
a first substrate (Fig. 1: 14 – active matrix substrate); 
a wavelength conversion layer disposed over a surface of the first substrate (para. 70-71 – color [note color is another word for light wavelength] color filter array (COA) may be between substrates 14 and 13); 
a first polarizing layer disposed over the other surface of the first substrate (PL2 – polarizer).
The Tago Fig. 1 embodiment does not disclose the first polarizing layer includes a quarter-wave retardation layer. 
Fig. 1 and the para. 30 background and summary are related as liquid crystal displays. Para. 30 contemplates a polarizer and quarter-wave plate to improve display performance of high transmittance LCDs (para. 30). 

Examiner's Note
With respect to claim(s) 5 and 10, Examiner makes no prior art rejection.  However, these claims are not allowable pursuant to the pending Double Patenting rejection. 
Regarding claim 5, the prior art does not teach or suggest “The display device of claim 2, further comprising a second substrate (Tago, 13 – substrate) facing the first substrate (14 – substrate)” including the further specific arrangement for “wherein the second polarizing layer disposed between the first substrate and the second substrate.” as set forth in the claimed combination(s).
Regarding claim 10, the prior art does not teach or suggest “The display device of claim 9” including the specific arrangement for “wherein the transflective layer is disposed between the first substrate and the light blocking filter.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6950159 – transflective LCD device.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872